

117 S1907 IS: Clean Water Standards for PFAS Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1907IN THE SENATE OF THE UNITED STATESMay 27, 2021Mrs. Gillibrand (for herself, Mr. Schumer, Ms. Warren, Mr. Merkley, Mr. Blumenthal, Mr. Casey, Mr. Markey, Mr. Durbin, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to develop effluent limitations guidelines and standards and water quality criteria for PFAS under the Federal Water Pollution Control Act, to provide Federal grants to publicly owned treatment works to implement such guidelines and standards, and for other purposes.1.Short titleThis Act may be cited as the Clean Water Standards for PFAS Act of 2021.2.Clean Water Act effluent limitations guidelines and standards and water quality criteria for PFAS(a)Deadlines(1)Water quality criteriaNot later than 2 years after the date of enactment of this section, the Administrator shall publish in the Federal Register human health water quality criteria for each measurable perfluoroalkyl substance, polyfluoroalkyl substance, and class of such substances.(2)Effluent limitations guidelines and standards for priority industry categoriesAs soon as practicable, but not later than 4 years after the date of enactment of this section, the Administrator shall publish in the Federal Register a final rule establishing, for each priority industry category, effluent limitations guidelines and standards, in accordance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), for the discharge (including a discharge into a publicly owned treatment works) of each measurable perfluoroalkyl substance, polyfluoroalkyl substance, and class of such substances.(b)NotificationThe Administrator shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of each publication made under this section.(c)Implementation assistance for publicly owned treatment works(1)In generalThe Administrator shall award grants to owners and operators of publicly owned treatment works, to be used to implement effluent limitations guidelines and standards developed by the Administrator for a perfluoroalkyl substance, polyfluoroalkyl substance, or class of such substances.(2)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $200,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.(d)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Effluent limitationThe term effluent limitation has the meaning given that term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).(3)MeasurableThe term measurable, with respect to a chemical substance or class of chemical substances, means capable of being measured using—(A)a test procedure promulgated or approved in accordance with part 136 of title 40, Code of Federal Regulations (or successor regulations); or(B)another analytical method for measuring a perfluoroalkyl substance, polyfluoroalkyl substance, or class of those substances, if the analytical method is validated by the Administrator.(4)Perfluoroalkyl substanceThe term perfluoroalkyl substance means a chemical of which all of the carbon atoms are fully fluorinated carbon atoms.(5)Polyfluoroalkyl substanceThe term polyfluoroalkyl substance means a chemical containing at least one fully fluorinated carbon atom and at least one carbon atom that is not a fully fluorinated carbon atom.(6)Priority industry categoryThe term priority industry category means the following point source categories:(A)Organic chemicals, plastics, and synthetic fibers, as identified in part 414 of title 40, Code of Federal Regulations (or successor regulations).(B)Pulp, paper, and paperboard, as identified in part 430 of title 40, Code of Federal Regulations (or successor regulations).(C)Textile mills, as identified in part 410 of title 40, Code of Federal Regulations (or successor regulations).(D)Electroplating, as identified in part 413 of title 40, Code of Federal Regulations (or successor regulations).(E)Metal finishing, as identified in part 433 of title 40, Code of Federal Regulations (or successor regulations).(F)Leather tanning and finishing, as identified in part 425 of title 40, Code of Federal Regulations (or successor regulations).(G)Paint formulating, as identified in part 446 of title 40, Code of Federal Regulations (or successor regulations).(H)Electrical and electronic components, as identified in part 469 of title 40, Code of Federal Regulations (or successor regulations).(I)Plastics molding and forming, as identified in part 463 of title 40, Code of Federal Regulations (or successor regulations).(7)Treatment worksThe term treatment works has the meaning given that term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).(8)Water quality criteriaThe term water quality criteria means the recommended criteria for water quality developed by the Administrator under section 304(a)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1314(a)(1)).